DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10/593285. Although the claims at issue are not identical, they are not patentably distinct from each other because the species contains the genus. 
10593285
16788239
1.  A method of handling signal transmission applicable to a timing 
controller of a display system, the timing controller couplable to at least one 
source driver of the display system via a plurality of mini low voltage 
differential signaling (mini-LVDS) channels, the method comprising: 
transmitting a reset signal to each of the at least one source driver via a 
first mini-LVDS channel among the plurality of mini-LVDS channels;  generating 
a first control signal for setting the at least one source driver;  and 
transmitting the first control signal to each of the at least one source driver 
via a second mini-LVDS channel among the plurality of mini-LVDS channels when 
the reset signal is transmitted via the first mini-LVDS channel;  wherein the 
reset signal is embedded in a data signal transmitted on one of one or more 
data channels among the plurality of mini-LVDS channels, and the first control 

or more data channels among the plurality of mini-LVDS channels. 
 
    2.  The method of claim 1, wherein the reset signal is transmitted to each 
of the at least one source driver via the first mini-LVDS channel among the 
plurality of mini-LVDS channels during a first period, the first control signal 
is transmitted to each of the at least one source driver via the second 
mini-LVDS channel among the plurality of mini-LVDS channels during a second 
period, and the second period is at least partially overlapped with the first 
period. 
 
    3.  The method of claim 1, further comprising: transmitting display data to 
each of the at least one source driver via one or more data channels among the 
plurality of mini-LVDS channels after the reset signal and the first control 
signal are transmitted. 
 
    4.  The method of claim 3, wherein the reset signal is used by each of the 
at least one source driver to determine a time of receiving the display data. 
 
    5.  The method of claim 1, wherein the first control signal controls each 
of the at least one source driver to perform a setting for one or more 
operating parameters. 
 
    6.  The method of claim 5, wherein the one or more operating parameters 
comprise at least one of the following operating parameters: an operating 
parameter for adjusting a driving capability of the at least one source driver, 

source driver, an operating parameter for adjusting a power of the at least one 
source driver, and an operating parameter for adjusting an operation of the at 
least one source driver. 
 
    7.  The method of claim 1, further comprising: transmitting a second 
control signal to each of the at least one source driver via a third mini-LVDS 
channel among the plurality of mini-LVDS channels when the reset signal is 
transmitted via the first mini-LVDS channel. 
 
    8.  The method of claim 7, wherein each of the first control signal and the 
second control signal controls each of the at least one source driver to 
perform a respective parameter setting for one or more operating parameters. 
 
    9.  The method of claim 1, further comprising at least one of: transmitting 
a header prior to the first control signal via the second mini-LVDS channel, 
wherein the header has a predetermined pattern;  and transmitting a footer next 
to the first control signal via the second mini-LVDS channel, wherein the 
footer has a predetermined pattern. 


the method comprising: transmitting a reset signal embedded in a first data 
signal to each of at least one source driver via a first data channel;  
generating a first control signal for setting the at least one source driver;  
and transmitting the first control signal embedded in a second data signal to 
each of the at least one source driver via a second data channel when the reset 
signal is transmitted via the first data channel. 
 
2.  The method of claim 1, wherein the display system is a mini low voltage 
differential signaling (mini-LVDS) display system. 
 
3.  The method of claim 1, wherein the reset signal is transmitted to each of 
the at least one source driver via the first data channel during a first 
period, the first control signal is transmitted to each of the at least one 

second period is at least partially overlapped with the first period. 
 
4.  The method of claim 1, further comprising: transmitting display data to 
each of the at least one source driver via one or more data channels after the 
reset signal and the first control signal are transmitted. 
 
5.  The method of claim 4, further comprising configuring each of the at least 
one source driver to use the reset signal to determine a time of receiving the 
display data. 
 
6.  The method of claim 1, further comprising using the first control signal to 
control each of the at least one source driver to perform a setting for one or 
more operating parameters. 
 
7.  The method of claim 6, wherein the one or more operating parameters 
comprise at least one of the following operating parameters: an operating 
parameter for adjusting a driving capability of the at least one source driver, 
an operating parameter for adjusting an operating speed of the at least one 
source driver, an operating parameter for adjusting a power of the at least one 
source driver, and an operating parameter for adjusting an operation of the at 
least one source driver. 
 
8.  The method of claim 1, further comprising: transmitting a second control 

the reset signal is transmitted via the first data channel. 
 
9.  The method of claim 8, further comprising using each of the first control 
signal and the second control signal to control each of the at least one source 
driver to perform a respective parameter setting for one or more operating 
parameters. 
 
10.  The method of claim 1, further comprising at least one of: transmitting a 
header prior to the first control signal via the second data channel, wherein 
the header has a predetermined pattern;  and transmitting a footer next to the 
first control signal via the second data channel, wherein the footer has a 
predetermined pattern. 


least one source driver of the display system via a plurality of mini low 
voltage differential signaling (mini-LVDS) channels, comprising: a first 
mini-LVDS transmitter, for transmitting a reset signal to each of the at least 
one source driver via a first mini-LVDS channel among the plurality of 

signal for setting the at least one source driver;  and a second mini-LVDS 
transmitter, coupled to the control signal generator, for transmitting the 
first control signal to each of the at least one source driver via a second 
mini-LVDS channel among the plurality of mini-LVDS channels when the first 
mini-LVDS transmitter transmits the reset signal via the first mini-LVDS 
channel;  wherein the reset signal is embedded in a data signal transmitted on 
one of one or more data channels among the plurality of mini-LVDS channels, and 
the first control signal is embedded in another data signal transmitted on 
another one of the one or more data channels among the plurality of mini-LVDS 
channels. 
 
    11.  The timing controller of claim 10, wherein the first mini-LVDS 
transmitter transmits the reset signal to each of the at least one source 
driver via the first mini-LVDS channel among the plurality of mini-LVDS 
channels during a first period, the second mini-LVDS transmitter transmits the 
first control signal to each of the at least one source driver via the second 
mini-LVDS channel among the plurality of mini-LVDS channels during a second 
period, and the second period is at least partially overlapped with the first 
period. 
 
    12.  The timing controller of claim 10, further comprising: a display data 
generator, for generating display data to be displayed in the display system;  

further transmit the display data to each of the at least one source driver via 
one or more data channels among the plurality of mini-LVDS channels after the 
first mini-LVDS transmitter transmits the reset signal and the second mini-LVDS 
transmitter transmits the first control signal. 
 
    13.  The timing controller of claim 12, wherein the reset signal is used by 
each of the at least one source driver to determine a time of receiving the 
display data. 
 
    14.  The timing controller of claim 10, wherein the first control signal 
controls each of the at least one source driver to perform a setting for one or 
more operating parameters. 
 
    15.  The timing controller of claim 14, wherein the one or more operating 
parameters comprise at least one of the following operating parameters: an 
operating parameter for adjusting a driving capability of the at least one 
source driver, an operating parameter for adjusting an operating speed of the 
at least one source driver, an operating parameter for adjusting a power of the 
at least one source driver, and an operating parameter for adjusting an 
operation of the at least one source driver. 
 
    16.  The timing controller of claim 10, wherein the second mini-LVDS 
transmitter further transmits a second control signal to each of the at least 
one source driver via a third mini-LVDS channel among the plurality of 

channel. 
 
    17.  The timing controller of claim 16, wherein each of the first control 
signal and the second control signal controls each of the at least one source 
driver to perform a respective parameter setting for one or more operating 
parameters. 
 
    18.  The timing controller of claim 10, wherein the second mini-LVDS 
transmitter further performs at least one of the following steps: transmitting 
a header prior to the first control signal via the second mini-LVDS channel, 
wherein the header has a predetermined pattern;  and transmitting a footer next 
to the first control signal via the second mini-LVDS channel, wherein the 
footer has a predetermined pattern. 


transmission circuit, configured to transmit a reset signal embedded in a first 
data signal to each of at least one source driver via a first data channel;  a 
control signal generator, configured to generate a first control signal for 
setting the at least one source driver;  and a second transmission circuit, 

control signal embedded in a second data signal to each of the at least one 
source driver via a second data channel when the first transmission circuit 
transmits the reset signal via the first data channel. 
 
12.  The timing controller of claim 11, wherein the display system is a mini 
low voltage differential signaling (mini-LVDS) display system. 
 
13.  The timing controller of claim 11, wherein the first transmission circuit 
is configured to transmit the reset signal to each of the at least one source 
driver via the first data channel during a first period, the second 
transmission circuit is configured to transmit the first control signal to each 
of the at least one source driver via the second data channel during a second 
period, and the second period is at least partially overlapped with the first 
period. 
 
14.  The timing controller of claim 11, further comprising: a display data 
generator, for generating display data to be displayed in the display system;  
wherein the first transmission circuit and the second transmission circuit are 
further configured to transmit the display data to each of the at least one 
source driver via one or more data channels after the first transmission 
circuit transmits the reset signal and the second transmission circuit 
transmits the first control signal. 
 
15.  The timing controller of claim 14, wherein the reset signal is used by 
each of the at least one source driver to determine a time of receiving the 

 
16.  The timing controller of claim 11, wherein the first control signal 
controls each of the at least one source driver to perform a setting for one or 
more operating parameters. 
 
17.  The timing controller of claim 16, wherein the one or more operating 
parameters comprise at least one of the following operating parameters: an 
operating parameter for adjusting a driving capability of the at least one 
source driver, an operating parameter for adjusting an operating speed of the 
at least one source driver, an operating parameter for adjusting a power of the 
at least one source driver, and an operating parameter for adjusting an 
operation of the at least one source driver. 
 
18.  The timing controller of claim 11, wherein the second transmission circuit 
is further configured to transmit a second control signal to each of the at 
least one source driver via a third data channel when the reset signal is 
transmitted via the first data channel. 
 
19.  The timing controller of claim 18, wherein each of the first control 
signal and the second control signal controls each of the at least one source 
driver to perform a respective parameter setting for one or more operating 
parameters. 
 
20.  The timing controller of claim 11, wherein the second transmission circuit 
is further configured to perform at least one of the following steps: 
transmitting a header prior to the first control signal via the second data 

footer next to the first control signal via the second data channel, wherein 
the footer has a predetermined pattern. 
 


controller of the display system via a plurality of mini low voltage 
differential signaling (mini-LVDS) channels, comprising: a first mini-LVDS 
receiver, for receiving a reset signal from the timing controller via a first 
mini-LVDS channel among the plurality of mini-LVDS channels;  a second 
mini-LVDS receiver, for receiving a first control signal for setting the source 
driver from the timing controller via a second mini-LVDS channel among the 
plurality of mini-LVDS channels when the first mini-LVDS receiver receives the 
reset signal via the first mini-LVDS channel;  and a control signal receiver, 
coupled to the second mini-LVDS receiver, for receiving the first control 

embedded in a data signal transmitted on one of one or more data channels among 
the plurality of mini-LVDS channels, and the first control signal is embedded 
in another data signal transmitted on another one of the one or more data 
channels among the plurality of mini-LVDS channels. 
 
    20.  The source driver of claim 19, wherein the first mini-LVDS receiver 
receives the reset signal from the timing controller via the first mini-LVDS 
channel among the plurality of mini-LVDS channels during a first period, the 
second mini-LVDS receiver receives the first control signal from the timing 
controller via the second mini-LVDS channel among the plurality of mini-LVDS 
channels during a second period, and the second period is at least partially 
overlapped with the first period. 
 
    21.  The source driver of claim 19, further comprising: a display data 
processor, for processing display data to be displayed in the display system;  
wherein the first mini-LVDS receiver and the second mini-LVDS receiver further 
receive the display data from the timing controller via one or more data 
channels among the plurality of mini-LVDS channels after the first mini-LVDS 
receiver receives the reset signal and the second mini-LVDS receiver receives 
the first control signal. 
 
    22.  The source driver of claim 21, wherein the reset signal is used by the 
source driver to determine a time of receiving the display data. 
 

controls the source driver to perform a setting for one or more operating 
parameters. 
 
    24.  The source driver of claim 23, wherein the one or more operating 
parameters comprise at least one of the following operating parameters: an 
operating parameter for adjusting a driving capability of the source driver, an 
operating parameter for adjusting an operating speed of the source driver, an 
operating parameter for adjusting a power of the source driver, and an 
operating parameter for adjusting an operation of the source driver. 
 
    25.  The source driver of claim 19, wherein the second mini-LVDS receiver 
further receives a second control signal from the timing controller via a third 
mini-LVDS channel among the plurality of mini-LVDS channels when the reset 
signal is received via the first mini-LVDS channel. 
 
    26.  The source driver of claim 25, wherein each of the first control 
signal and the second control signal controls the source driver to perform a 
respective parameter setting for one or more operating parameters. 
 
    27.  The source driver of claim 19, wherein the second mini-LVDS receiver 
further performs at least one of the following steps: receiving a header prior 
to the first control signal via the second mini-LVDS channel, wherein the 
header has a predetermined pattern;  and receiving a footer next to the first 
control signal via the second mini-LVDS channel, wherein the footer has a 
predetermined pattern. 


receiving circuit, configured to receive a reset signal embedded in a first 
data signal from a timing controller via a first data channel;  a second 
receiving circuit, configured to receive a first control signal embedded in a 
second data signal for setting the source driver from the timing controller via 
a second data channel when the first receiving circuit receives the reset 
signal via the first data channel;  and a control signal receiver, coupled to 
the second receiving circuit, and configured to receive the first control 
signal from the second receiving circuit. 
 
22.  The source driver of claim 21, wherein the display system is a mini low 

 
23.  The source driver of claim 21, wherein the first receiving circuit is 
configured to receive the reset signal from the timing controller via the first 
data channel during a first period, the second receiving circuit is configured 
to receive the first control signal from the timing controller via the second 
data channel during a second period, and the second period is at least 
partially overlapped with the first period. 
 
24.  The source driver of claim 21, further comprising: a display data 
processor, for processing display data to be displayed in the display system;  
wherein the first receiving circuit and the second receiving circuit are 
further configured to receive the display data from the timing controller via 
one or more data channels after the first receiving circuit receives the reset 
signal and the second receiving circuit receives the first control signal. 
 
25.  The source driver of claim 24, wherein the reset signal is used by the 
source driver to determine a time of receiving the display data. 
 
26.  The source driver of claim 21, wherein the first control signal controls 
the source driver to perform a setting for one or more operating parameters. 
 
27.  The source driver of claim 26, wherein the one or more operating 
parameters comprise at least one of the following operating parameters: an 
operating parameter for adjusting a driving capability of the source driver, an 
operating parameter for adjusting an operating speed of the source driver, an 

operating parameter for adjusting an operation of the source driver. 
 
28.  The source driver of claim 21, wherein the second receiving circuit is 
further configured to receive a second control signal from the timing 
controller via a third data channel when the reset signal is received via the 
first data channel. 
 
29.  The source driver of claim 28, wherein each of the first control signal 
and the second control signal controls the source driver to perform a 
respective parameter setting for one or more operating parameters. 
 
30.  The source driver of claim 21, wherein the second receiving circuit is 
further configured to perform at least one of the following steps: receiving a 
header prior to the first control signal via the second data channel, wherein 
the header has a predetermined pattern;  and receiving a footer next to the 
first control signal via the second data channel, wherein the footer has a 
predetermined pattern. 


controller of a display system, the timing controller couplable to at least one 
source driver of the display system via a plurality of mini low voltage 
differential signaling (mini-LVDS) channels, the method comprising: 
transmitting a reset signal to each of the at least one source driver via a 
first data channel among the plurality of mini-LVDS channels;  generating a 
first control signal for setting the at least one source driver;  and 
transmitting the first control signal to each of the at least one source driver 
via a second data channel among the plurality of mini-LVDS channels when the 
reset signal is transmitted via the first data channel. 

31.  A method of handling signal transmission applicable to a display system, 
the method comprising: transmitting a reset signal for setting each of at least 
one source driver via a first data channel;  generating a first control signal 
for setting the at least one source driver;  and transmitting the first control 
signal to each of the at least one source driver via a second data channel when 
the reset signal is transmitted via the first data channel.

32.  The method of claim 31, wherein the display system is a mini low voltage 
differential signaling (mini-LVDS) display system. 

29.  A timing controller applicable to a display system, couplable to at 
least one source driver of the display system via a plurality of mini low 
voltage differential signaling (mini-LVDS) channels, comprising: a first 
mini-LVDS transmitter, for transmitting a reset signal to each of the at least 
one source driver via a first data channel among the plurality of mini-LVDS 
channels;  a control signal generator, for generating a first control signal 
for setting the at least one source driver;  and a second mini-LVDS 
transmitter, coupled to the control signal generator, for transmitting the 
first control signal to each of the at least one source driver via a second 
data channel among the plurality of mini-LVDS channels when the first mini-LVDS 



transmission circuit, configured to transmit a reset signal to each of at least 
one source driver via a first data channel;  a control signal generator, 
configured to generate a first control signal for setting the at least one 
source driver;  and a second transmission circuit, coupled to the control 
signal generator, configured to transmit the first control signal to each of 
the at least one source driver via a second data channel when the first 
transmission circuit transmits the reset signal via the first data channel. 
 
34.  The timing controller of claim 33, wherein the display system is a mini 
low voltage differential signaling (mini-LVDS) display system. 


controller of the display system via a plurality of mini low voltage 
differential signaling (mini-LVDS) channels, comprising: a first mini-LVDS 
receiver, for receiving a reset signal from the timing controller via a first 
data channel among the plurality of mini-LVDS channels;  a second mini-LVDS 
receiver, for receiving a first control signal for setting the source driver 
from the timing controller via a second data channel among the plurality of 
mini-LVDS channels when the first mini-LVDS receiver receives the reset signal 
via the first data channel;  and a control signal receiver, coupled to the 
second mini-LVDS receiver, for receiving the first control signal from the 
second mini-LVDS receiver. 

35.  A source driver applicable to a display system, comprising: a first 
receiving circuit, configured to receive a reset signal from a timing 
controller via a first data channel;  a second receiving circuit, configured to 
receive a first control signal for setting the source driver from the timing 
controller via a second data channel when the first receiving circuit receives 
the reset signal via the first data channel;  and a control signal receiver, 
coupled to the second receiving circuit, configured to receive the first 
control signal from the second receiving circuit. 
 
36.  The source driver of claim 35, wherein the display system is a mini low 
voltage differential signaling (mini-LVDS) display system. 







Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 3-11, 13-21, 23-31, 33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (20100131688) hereinafter Baek further in view of Lee et al (2017/0124949) hereinafter, Lee.

In regards to claim 1, Baek teaches a method of handling signal transmission applicable to a display system, the method comprising (abstract):
transmitting a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; (fig. 3 reset within active data)

    PNG
    media_image1.png
    468
    961
    media_image1.png
    Greyscale


generating a first control signal for setting the at least one source driver[ 009, 0021-0022, 0026]; and 
    PNG
    media_image2.png
    595
    580
    media_image2.png
    Greyscale


transmitting the first control signal embedded [0026] 
Baek fails to teach transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the  reset signal is transmitted via the first data channel.


    PNG
    media_image3.png
    377
    744
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014]

In regards to claim 11, Baek teaches a timing controller applicable to a display system, comprising:
 a first transmission circuit, configured to transmit a reset signal embedded in a first data signal to each of at least one source driver via a first data channel; (fig. 3 reset within active data) Baek
 a control signal generator, configured to generate a first control signal for setting the at least one source driver; and [0026]
reset signal is transmitted via the first data channel.
However, Lee teaches transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the  first signal is transmitted via the first data channel. (fig. 2b (SD of CH1 and CLT on channel 2) Lee. 

    PNG
    media_image3.png
    377
    744
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the  first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014]
Therefore, Baek in view of Lee teaches a second transmission circuit, coupled to the control signal generator, and configured to transmit the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first transmission circuit transmits the reset signal via the first data channel. (fig. 2b (SD of CH1 and CLT on channel 2) Lee and (fig. 3 reset within active data) Baek

In regards to claim 21, Baek teaches a source driver applicable to a display system, comprising (abstract)
a first receiving circuit, configured to receive a reset signal embedded in a first data signal from a timing controller via a first data channel (fig. 9 (S/D1);
a second receiving circuit,(fig. 9 (932))
Baek fails to teach configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel when the first receiving circuit receives the reset signal via the first data channel; and
a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit.
However, Lee teaches Lee teaches transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the  first signal is transmitted via the first data channel. (fig. 2b (SD of CH1 and CLT on channel 2) Lee. 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014]
Therefore, Baek in view of Lee teaches teach configured to receive a first control signal embedded in a second data signal for setting the source driver from the timing controller via a second data channel when the first receiving circuit receives the reset signal via the first data channel; and (fig. 2b (SD of CH1 and CLT on channel 2) Lee and (fig. 3 reset within active data) Baek
a control signal receiver, coupled to the second receiving circuit, and configured to receive the first control signal from the second receiving circuit. (fig. 2b (SD of CH1 and CLT on channel 2) Lee and (fig. 3 reset within active data) Baek

In regards to claim 31, Baek teaches a method of handling signal transmission applicable to a display system, the method comprising (abstract):
transmitting a reset signal for setting each of at least one source driver via a first data channel;generating a first control signal for setting the at least one source driver;(fig. 3 (reset active data and control data))) and
Baek fails to teach transmitting the first control signal to each of the at least one source driver via a second data channel when the reset signal is transmitted via the first data channel.
However, Lee teaches transmitting the first control signal to each of the at least one source driver via a second data channel when the reset signal is transmitted via the first data channel. (fig. 2b (SD of CH1 and CLT on channel 2) Lee. 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014]

In regards to claim 33, Baek teaches a timing controller applicable to a display system, comprising: a first transmission circuit, configured to transmit a reset signal to each of at least one source driver via a first data channel (fig. 9 (S/D) transmission) Baek;
a control signal generator (fig. 9 (920)), configured to generate a first control signal for setting the at least one source driver;(fig. 9 (932)) and
 a second transmission circuit, coupled to the control signal generator (fig. 9 s/d second),
Baek fails to teach  a second transmission circuit, coupled to the control signal generator, configured to transmit the first control signal to each of the at least one source driver via a second data channel when the first transmission circuit transmits the reset signal via the first data channel.

 It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek to further include transmitting the first control signal embedded in a second data signal to each of the at least one source driver via a second data channel when the first signal is transmitted via the first data channel as taught by Lee in order to efficiently transfer data [014].


In regards to claim 3, 13, and 23,Baek in view of Lee teaches the method of claim 1, wherein the reset signal is transmitted to each of the at least one source driver via the first data channel during a first period, the first control signal is transmitted to each of the at least one source driver via the second data channel during a second period, and the second period is at least partially overlapped with the first period.(fig. 2 (CH1 and CH2 CTL) Lee and fig. 3 (reset) Baek. 
In regards to claim 4, 14, and 24 Baek in view of Lee teaches method of claim 1, further comprising: transmitting display data to each of the at least one source driver via one or more data channels after the reset signal and the first control signal are transmitted (fig. 9 (931) and fig. 3 active data Baek).
In regards to claim 5, 15, and 25 Baek in view of Lee teaches method of claim 4, further comprising configuring each of the at least one source driver to use the reset signal to determine a time of receiving the display data [0008-009, 0023-0028] Baek, .

In regards to claim 6, 16, and 26 Baek in view of Lee teaches method of claim 1, further comprising using the first control signal to control each of the at least one source driver to perform a setting for one or more operating parameters. [0029, 0040,0045-0048] Baek.
In regards to claim 7, 17 and 27 Baek in view of Lee teaches method of claim 6 , wherein the one or more operating parameters comprise at least one of the following operating parameters: an operating parameter for adjusting a driving capability of the at least one source driver, an operating parameter for adjusting an operating speed of the at least one source driver, an operating parameter for adjusting a power of the at least one source driver, and an operating parameter for adjusting an operation of the at least one source driver [0022,0048] at least driving capability Baek.
In regards to claim 8, 18, and 28, Baek and Lee fail to teach the method of claim 1, further comprising: transmitting a second control signal to each of the at least one source driver via a third data channel when the reset signal is transmitted via the first data channel.
However, Baek and Lee teach transmitting a second control signal to each of the at least one source driver via a second data channel when the reset signal is transmitted via the first data channel. .(fig. 2 (CH1 and CH2 CTL) Lee and fig. 3 (reset) Baek.
It would have been well within the purview of one of ordinary skill in the art to modify the teachings of Baek and Lee to include a third data channel as these would be a mere duplication pn parts MPEP 2144.04. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
In regards to claim 9, 19, and 29 Baek in view of Lee teaches method of claim 8, further comprising using each of the first control signal and the second control signal to control each of the at least one source driver to perform a respective parameter setting for one or more operating parameters. [0022,0048] at least driving capability Baek and [0029-0040] Lee.
In regards to claim 10, 20, and 30 Baek in view of Lee teaches method of claim 1, further comprising at least one of: transmitting a header prior to the first control signal via the second 
transmitting a footer next to the first control signal via the second data channel, wherein the footer has a predetermined pattern [0025-0026 EOL Baek and  (fig. 2b (SD of CH1 and CLT on channel 2) Lee.

Claim 2,  12,  22, 32 and 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (20100131688) hereinafter Baek further in view of Lee et al (2017/0124949) hereinafter, Lee further in view of Hsu et al (2012/0154356) hereinafter, Hsu.

In regards to claims 2,  12,  22, 32 and 34 Baek and Lee fail to teach the method of claim 1, to teach wherein the display system is a mini low voltage differential signaling (mini-LVDS) display system.
However, Hsu teaches wherein the display system is a mini low voltage differential signaling (mini-LVDS) display system.[004, 0036] (fig. 5 mini-LVDS)
It would have been obvious to one of ordinary skill in the art to modify the teachings of Baek and Lee to further include wherein the display system is a mini low voltage differential signaling (mini-LVDS) display system as taught by Hsu in order to overcome prior art short falls of addition power consumption EMI [0004] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694